                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

KIMBERLY SCHWARTZ,

      Plaintiff,                                  Case No. 18-cv-12190
                                                  Hon. Matthew F. Leitman
v.
COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
__________________________________________________________________/

                                 JUDGMENT

      For the reasons stated in the Order issued on this date, it is ORDERED and

ADJUDGED that Defendant’s Motion for Summary Judgment is GRANTED,

Plaintiff’s Motion for Summary Judgment is DENIED, and the Commissioner’s

decision is AFFIRMED. This case is hereby DISMISSED in its entirety with

prejudice.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: August 20, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 20, 2019, by electronic means and/or ordinary
mail.
                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764


                                        1
